Citation Nr: 1507551	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The May 2008 rating decision denied a rating in excess of 20 percent for diabetes mellitus with cataracts and nephropathy, and found that neuropathy of the lower extremities was not related to the service-connected diabetes mellitus.

In September 2011, the Board denied the Veteran's claim of entitlement to a rating in excess of 20 percent for diabetes mellitus with cataracts and nephropathy.  However, the Board determined that a TDIU claim was on appeal as part and parcel to the Veteran's claim for an increased rating for diabetes mellitus with cataracts and nephropathy, based on his July 2008 statement asserting that he was unemployable due to his diabetes mellitus.  See Rice v Shinseki, 22 Vet App 447, 453 (2009).

The Board remanded the issues of entitlement to a TDIU and entitlement to service connection for neuropathy of the lower extremities claimed as secondary to service-connected diabetes mellitus.  Subsequently, in a May 2014 rating decision, service connection was granted for diabetic peripheral neuropathy of the left and right lower extremeties, which constitues a full grant of the benefits sought regarding this issue.  Therefore, this issue is no longer on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO in May 2011.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a bilateral eye disability has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that there are outstanding records relevant to the issue on appeal that are not associated with the claims file.  The record reflects that the Veteran underwent a VA examination in conjunction with his claim for service connection for diabetic peripheral neuropathy of the lower extremities on March 18, 2014.  The record also reflects that he was provided VA endocrine and cardiovascular systems examinations in April 2014.  A note in the claims file states that these examinations have been "completed by a contracted exam provider and will be provided to VBA outside of CAPRI."  However, the claims file does not include the reports of the March 2014 and April 2014 examinations.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate these records, as well as any updated VA treatment records from the Salisbury VA Medical Center dated from March 2014.

Subsequent to the Board's September 2011 remand, by a December 2011 rating decision, the RO granted service connection for coronary artery disease (CAD) and assigned a 100 percent disability rating for CAD effective December 2, 2011.  The Board observes that in an August 2014 supplemental statement of the case, the RO notes that the issue of entitlement to a TDIU is moot effective December 2, 2011 because a 100 percent rating was granted for CAD effective that date.

However, this contradicts the holding in Bradley v. Peake, 22 Vet. App. 280 (2008).  In this regard, VA's General Counsel issued VAOGCPREC 6-99 on June 7, 1999, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the precedent opinion, the General Counsel subsequently took action in November 2009 to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99.

Based on the foregoing, the Board determines that RO should also take this opportunity to adjudicate the issue of entitlement to a TDIU for the entire appeal period, including the period from December 2, 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, specifically to include the reports of VA nerves, endocrine system, and cardiovascular system examinations, conducted in March and April 2014.  Also obtain any updated VA treatment records for the Veteran from the VA Medical Center in Salisbury, North Carolina and any associated outpatient clinics, dated from March 2014 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and do each of the following:  

(a) identify the specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO made to obtain those records; 
(c) describe any further action to be taken by the RO with respect to the claim; and 
(d) inform the Veteran that it he is ultimately responsible for providing the evidence.  

The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above development, and any other development deemed necessary, readjudicate the claim of entitlement to a TDIU for the entire appeal period, including the period after which a 100 percent schedular rating for coronary artery disease was assigned.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

